United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 6, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-60221
                           Summary Calendar




           KARESH KUMAR,

                                          Petitioner,

           versus

           ALBERTO R. GONZALES,
           U.S. Attorney General,

                                          Respondent.




               Petition for Review of an Order of the
                    Board of Immigration Appeals
                             A72 373 116



Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     We deny the petition for review for the following reasons:



     1.   Kumar seeks to take advantage of 8 U.S.C. § 1255(i) as a

beneficiary of his spouse’s petition for classification.        The

statute requires that this petition must have been filed on or

before April 30, 2001.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2.   The spouse did file a visa petition on behalf of Kumar

in 1997, and he filed a simultaneous application for adjustment

of status.   The lack of good faith of the marriage was fully

developed in that proceeding, and eligibility for the visa was

denied by the Immigration Judge on April 26, 2000 and then by the

Board by February 19, 2002.

     3.   By that decision it was determined that the 1997

petition failed and Kumar could not change status.

     4.   We have no explanation why the INS acted on another

petition filed by the spouse on December 17, 2001 and approved on

January 9, 2003.   However, because it was filed after April 30,

2001, it affords no help to Kumar here, as the Board has

correctly held.

     PETITION DENIED.